EXHIBIT 10.15

ARCBEST CORPORATION
VOLUNTARY SAVINGS PLAN

Amended and Restated Effective as of January 1, 2017

 

 



4843-5452-5728.8 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

 

SECTION One

DEFINITIONS


1

1.1

“Account(s)”


1

1.2

“Administrator”


1

1.3

“Alternative Earnings Rate”


1

1.4

“Annual Installment Payment”


1

1.5

“Beneficiary”


1

1.6

“Benefit”


1

1.7

“Board”


1

1.8

“Bonus”


2

1.9

“Business Day”


2

1.10

“Change in Control”


2

1.11

“Code”


3

1.12

“Code Section 409A”


3

1.13

“Company”


4

1.14

“Compensation”


4

1.15

“Compensation Deferral Contributions”


4

1.16

“Compensation Deferral Account”


4

1.17

“Contributions”


4

1.18

“Deferred Payments”


4

1.19

“Deferred Payment Date”


4

1.20

“Designated Subsidiary”


4

1.21

“Disability”


4

1.22

“Earnings”


4

1.23

“Effective Date”


5

1.24

“Election Date”


5

1.25

“Election Form”


5

1.26

“Eligible Individual”


5

1.27

“Employee”


5

1.28

“Employer”


5

1.29

“Employer Contribution”


5

1.30

“Employer Account”


5

1.31

“Entry Date”


5

1.32

“ERISA”


6

1.33

“Final Deferral Filing Date”


6

1.34

“Lump Sum”


6

1.35

“Matching Contributions”


6

1.36

“Measurement Preferences”


6

1.37

“Money Market Fund”


6

1.38

“Non‑Scheduled In‑Service Withdrawal”


6

1.39

“Participant”


6

1.40

“Plan”


6

1.41

“Plan Year”


6

1.42

“Post‑2004 Deferrals”


6

1.43

“Pre‑2005 Deferrals”


6

4843-5452-5728.8 

--------------------------------------------------------------------------------

 

 

1.44

“Rules of General Application”


6

1.45

“Salary”


6

1.46

“Separates” or “Separation”


7

1.47

“Specified Employee”


7

1.48

“Third‑Party Recordkeeper


7

1.49

“Trust”


7

1.50

“Vest” or “Vesting”


7

1.51

“Year of Vesting Service”


7

SECTION Two

ADMINISTRATION


7

2.1

Appointment of Administrator


7

2.2

Employer Duties


7

2.3

Authority of Administrator


7

2.4

Powers of Administrator and Company


7

2.5

Indemnification


8

2.6

Bond and Expenses


8

2.7

Reliance on Tables


8

SECTION Three

PARTICIPATION


8

SECTION Four

CONTRIBUTIONS


8

4.1

Compensation Deferral Contributions


8

4.2

Crediting of Compensation Deferral Contributions


8

4.3

Matching Contributions


9

SECTION Five

PARTICIPANT’S ACCOUNTS AND INVESTMENTS


9

5.1

Establishment of Account


9

5.2

Earnings Credited to Accounts


9

5.3

Investment Direction


9

5.4

Statements


10

SECTION Six

VESTING


10

6.1

Compensation Deferral Account


10

6.2

Employer Account


10

SECTION Seven

DISTRIBUTION OF BENEFIT


11

7.1

Election of Deferred Payments


11

7.2

Types of Deferred Payments


11

7.3

Change of Deferred Payment Date


12

7.4

Mandatory Lump Sum Distribution


12

7.5

Separation by Specified Employee


13

7.6

Change in Control


13

7.7

Hardship Distribution


13

7.8

Non‑Scheduled In‑Service Withdrawal


14

7.9

Limited Cashouts


14

ii

4843-5452-5728.8 

--------------------------------------------------------------------------------

 

 

7.10

Source of Distribution


14

SECTION Eight

DESIGNATION OF BENEFICIARIES


14

8.1

Designation by Participant


14

8.2

Lack of Designation


15

SECTION Nine

AMENDMENT AND TERMINATION


15

SECTION Ten

GENERAL PROVISIONS


15

10.1

No Assignment


15

10.2

Incapacity


15

10.3

Claims Procedure


16

10.4

No Guaranty of Deferral


17

10.5

Communications by, and Information From, Participant


17

10.6

No Rights Implied


18

10.7

Communications by Administrator or Employer


18

10.8

Interpretations and Adjustments


18

10.9

No Liability for Good Faith Determinations


18

10.10

No Employment Rights


18

10.11

Withholding of Taxes


19

10.12

Waivers


19

10.13

Records


19

10.14

Securities Laws


19

10.15

Severability


19

10.16

Captions and Gender


19

10.17

Choice of Law


19

10.18

Effective Date and Termination Date


19

 

 



iii

4843-5452-5728.8 

--------------------------------------------------------------------------------

 

 

ARCBEST CORPORATION
VOLUNTARY SAVINGS PLAN
AMENDED AND RESTATED EFFECTIVE January 1, 2017

ArcBest Corporation hereby amends and restates the ArcBest Corporation Voluntary
Savings Plan, previously known as the Arkansas Best Corporation Voluntary
Savings Plan (the “Plan”),  effective, except as stated below, as of January 1,
2017.  The Plan was previously restated as of January 1, 2008.  The purpose of
the Plan is to give a select group of highly compensated employees the
opportunity to defer a portion of their compensation and possibly receive
deferred employer contributions.  For purposes of the Code, the Employers intend
the Plan to be an unfunded, unsecured promise to pay on the part of each
Employer.  For purposes of ERISA, the Employers intend the Plan to be an
unfunded plan solely for the benefit of a select group of management or highly
compensated employees of the Employers for the purpose of qualifying the Plan
for the “top hat” plan exception under Sections 201(2), 301(a)(3) and 401(a)(1)
of ERISA.

The purpose of this amendment and restatement of the Plan is to incorporate Plan
amendments and to clarify certain Plan provisions.  The Plan was previously
restated as of January 1, 2008 to comply with the provisions of Code Section
409A in order to avoid immediate taxation of amounts deferred hereunder, and the
Plan will be interpreted accordingly.  With respect to Pre‑2005 Deferrals, the
Plan shall be interpreted so as to avoid having such Pre‑2005 Deferrals subject
to Code Section 409A.

SECTION 1 DEFINITIONS

1.1 “Account(s)” shall mean, collectively, each Plan Year’s Compensation
Deferral Account, and each Plan Year’s Employer Account, maintained for each
Participant, except that when it shall be appropriate to refer either to a
particular Account, or a particular Plan Year, or both, reference shall be to
that Account.

1.2 “Administrator” shall mean the person designated to administer the Plan
pursuant to Section Two.

1.3 “Alternative Earnings Rate” shall mean the Earnings of the Money Market Fund
for the period of reference.

1.4 “Annual Installment Payment” shall mean an annual distribution, in cash, of
the Participant’s Benefit over a period of years as provided for in
Section 7.2(a) and (b).

1.5 “Beneficiary” shall mean the person(s), entity or entities designated by the
Participant as the beneficiary of the balance of his Benefit.

1.6 “Benefit” shall mean, collectively, the Vested amount credited to each of a
Participant’s Accounts at the time of reference, except that when it shall be
appropriate to refer to the Benefit for a particular Plan Year, or with respect
to separate Plan Years, an appropriate reference shall be made.

1.7 “Board” shall mean the Board of Directors of the Company.



4843-5452-5728.8 

--------------------------------------------------------------------------------

 

 

1.8 “Bonus” shall mean amounts of compensation paid by an Employer which is not
regular salary, wages or commissions and which the Administrator (i) designates
as a Bonus, and (ii) designates the date as of which the Bonus is earned.

1.9 “Business Day” shall mean a day on which the New York Stock Exchange is
operating.

1.10 “Change in Control” as related to Post‑2004 Deferrals shall mean the first
to occur of the following:

(i) the approval by shareholders of the Company of a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
that would result in voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation;

(ii) the approval by shareholders of the Company of a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets;

(iii) any “person” (as such is defined in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becoming the “beneficial owner” (as
defined in Rule 13d‑3 under said Act), directly or indirectly, of securities of
the Company representing thirty percent (30%) or more of the total voting power
represented by the Company’s then outstanding voting securities; or

(iv) the replacement of a majority of the Board of Directors during a twelve
(12)  month period by directors whose appointment or election is not endorsed by
a majority of the directors before the date of the appointment or election.

For Post‑2004 Deferrals, the determination of whether a Change in Control has
occurred shall be made in accordance with Code Section 409A.

“Change in Control” as related to Pre‑2005 Deferrals shall mean the first to
occur of the following:

(a) there shall be consummated any consolidation or merger or consolidation of
the Company in which the Company is not the continuing or surviving corporation
or pursuant to which the Company’s common stock would be converted into cash,
securities, or other property, or any lease, exchange or other transfer
(excluding transfer by way of pledge or hypothecation), in one transaction or a
series of related transactions, of all, or substantially all, of the assets of
the Company, other than any such consolidation, merger, consolidation fifty‑one
percent (51%), lease, exchange or transfer in which the Company, or any of its

2

4843-5452-5728.8 

--------------------------------------------------------------------------------

 

 

affiliates, or the holders of the Company’s common stock immediately prior to
any such actions have at least a fifty‑one percent (51%) ownership of the
surviving corporation after the consolidation or merger of the entity to which
such assets are transferred, leased, exchanged or otherwise transferred;

(b) the shareholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company;

(c) any “person” (as such is defined in Section 3(a)(9) or Section 13(d)(3)
under the Securities Exchange Act of 1934 [the “1934 Act”]) or any “group” (as
such term is used in Rule 13d‑5 promulgated under the 1934 Act) other than the
Company or any successor of the Company or any subsidiary of the Company or any
employee benefit plan of the Company or any subsidiary (including such plan’s
trustee) becomes a beneficial owner for purposes of Rule 13d‑3 promulgated under
the 1934 Act, directly or indirectly, of securities of the Company represented
by thirty‑five percent (35%) or more of the Company’s then outstanding
securities having the right to vote in the election of directors;

(d) if at any time the Continuing Directors then serving on the Board cease for
any reason to constitute at least a majority thereof.  “Continuing Director”
shall mean a Director of the Company who either (A) is a Director of the Company
on January 1, 2005, or (B) whose initial appointment or initial nomination for
election or election by the Company’s shareholders was approved by a majority of
the Continuing Directors (including any successors elected pursuant to this
Subsection (d)) then on the Board; or

(e) any person or group (as defined in Subsection (c) above) commences a tender
offer or exchange offer for all or less than all of the share of the Company’s
issued and outstanding common stock that would result in, upon the consummation
of such offer, the person or group, together with all of its or their
affiliates, beneficially owning twenty‑five percent (25%) or more of the
Company’s common stock, and which offer does not include a binding written
commitment by the offeror to purchase any shares that are not tendered or
exchanged for the same cash consideration (or in the event of any exchange
offer, the cash equivalent of the fair market value of the securities or their
property offered in the exchange, as determined by the Company’s Board in its
sole discretion) within ninety (90) days following the consummation of the
tender or exchange offer; provided, however, that if the tender offer or
exchange offer that would have otherwise resulted in a Change in Control is
canceled, terminated, withdrawn or otherwise not consummated, such offer shall
be deemed never to have been made and no Change in Control shall be deemed to
have occurred.

1.11 “Code” shall mean the Internal Revenue Code of 1986, as amended.

1.12 “Code Section 409A” shall mean Section 409A of the Code and the regulations
and Internal Revenue Service and Treasury guidance issued thereunder.



3

4843-5452-5728.8 

--------------------------------------------------------------------------------

 

 

1.13 “Company” shall mean ArcBest Corporation, a Delaware corporation, and its
successors and assigns.

1.14 “Compensation” shall mean, collectively, Salary and Bonus, except that
where it shall be appropriate to refer to a particular kind of compensation,
referral shall be to whichever of Bonus or Salary is appropriate.

1.15 “Compensation Deferral Contributions” shall mean the amounts described in
Section 4.1.

1.16 “Compensation Deferral Account” shall mean the amount credited under the
Plan as a result of the Participant’s Compensation Deferral Contributions, and
appropriate adjustments as provided herein.

1.17 “Contributions” shall mean, collectively, the Compensation Deferral
Contributions, and the Employer Contributions, with respect to each Participant,
except that when it shall be appropriate to refer to a particular Contribution,
reference shall be to that Contribution.

1.18 “Deferred Payments” shall mean the payment of a Participant’s Benefit as
described in Section 7.2 and, unless otherwise expressly provided, shall refer
to Compensation Deferral Accounts for specific Plan Years.

1.19 “Deferred Payment Date” shall mean the date as of which a Participant’s
Deferred Payments are made or commenced.

1.20 “Designated Subsidiary” shall mean any Subsidiary that has adopted the
Plan.  “Subsidiary” shall mean a corporation, domestic or foreign, where fifty
percent (50%) or more of the total combined voting power of all classes of stock
are held by the Company or another Subsidiary, whether or not such corporation
now exists or is hereafter organized or acquired by the Company or another
Subsidiary. 

1.21 “Disability” shall be deemed to occur if (a) the Administrator determines
that the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or (b) the Participant is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, receiving income replacement benefits for a period of
not less than three (3) months under an accident and health plan covering the
Employees of the Employer.  The determination of whether a Participant has
experienced a Disability shall be made in accordance with Code Section 409A.

1.22 “Earnings” shall mean the amounts notationally credited or debited to a
Participant’s Account (including, without limitation, unrealized appreciation or
depreciation) based on his Measurement Preferences as determined by the
Administrator under Rules of General Application.



4

4843-5452-5728.8 

--------------------------------------------------------------------------------

 

 

1.23 “Effective Date” of this amendment and restatement of the Plan shall mean
January 1, 2017.  The original effective date of the Plan was December 30, 1998.

1.24 “Election Date” shall mean (a) subject to the next‑following sentence, with
respect to any Salary earned on or after January 1, 2005, December 31 (or such
earlier date as established by the Administrator) of the Plan Year immediately
preceding the Plan Year in which such Salary is paid; (b) with respect to any
Bonus that is “performance‑based compensation” (as defined under Code Section
409A) based on services performed over a period of at least twelve (12) months,
six (6) months before the end of such period (or such earlier date as
established by the Administrator); (c) with respect to any Bonus that is not
“performance‑based compensation” (as defined under Code Section 409A) or is
based on services performed over a period of less than twelve (12) months,
December 31 (or such earlier date as established by the Administrator) of the
Plan Year immediately preceding the Plan Year in which the performance period
commences; and (d) with respect to any Bonus with respect to 2004 that is paid
in 2005, December 31, 2004 (or such earlier date as established by the
Administrator).  Notwithstanding subparagraph (a) of the preceding sentence,
with respect to the first year in which a Participant becomes eligible to
participate in the Plan or any plan aggregated with the Plan under Section 409A,
the Election Date with respect to Compensation earned for services to be
performed subsequent to the election shall be thirty (30) days after the earlier
of the date the Participant first becomes eligible to participate in the Plan or
such other aggregated plan (or such earlier date as established by the
Administrator).

1.25 “Election Form” shall mean a written form on which the Participant may
specify his (i) Compensation Deferral Contribution for the Plan Year (which may
be specified either as a percentage or as a fixed dollar amount),
(ii) Measurement Preferences, (iii) form and timing of distribution of his
Benefit, and (iv) such other matters as shall be determined by the Administrator
at the time of reference.

1.26 “Eligible Individual” shall mean an Employee who is (i) a member of a
select group of management or highly compensated employees, and (ii) designated
by the Administrator as eligible to participate in the Plan.

1.27 “Employee” shall mean a common law employee of the Employer.

1.28 “Employer” shall mean, collectively, the Company and each of its Designated
Subsidiaries.

1.29 “Employer Contribution” shall mean the amount of Matching Contributions
credited under the Plan by an Employer to a Participant and such other amount,
if any, contributed by an Employer from its own funds and credited under the
Plan to a Participant at the time of reference.

1.30 “Employer Account” shall mean the account maintained for each Participant
who has received an Employer Contribution and which will reflect the amount of
such Employer Contribution and appropriate adjustments as provided herein.

1.31 “Entry Date” shall mean: (a) for any Eligible Individual who is a
Participant on January 1 of a Plan Year, such January 1; (b) with respect to
Bonuses described in Section 1.24(b),

5

4843-5452-5728.8 

--------------------------------------------------------------------------------

 

 

(c) and (d), the date described therein; and (c) for any newly eligible
Participant, the day the Participant submits his valid Election Form.

1.32 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

1.33 “Final Deferral Filing Date” shall mean, subject to Section 7.3, the date
that precedes a Participant’s Deferred Payment Date of reference by twelve (12)
months.

1.34 “Lump Sum” shall mean a single distribution, in cash, of a Participant’s
Benefit.

1.35 “Matching Contributions” shall mean the amounts described in Section 4.3.

1.36 “Measurement Preferences” shall mean the preferences described in
Section 5.3.

1.37 “Money Market Fund” shall mean the fund that is one of the investment
alternatives described in Section 5.3 at the time of reference, invested
primarily in debt instruments and that the Administrator determines to have the
least risk to principal.

1.38 “Non‑Scheduled In‑Service Withdrawal” shall mean distributions from the
Compensation Deferral Account as described in Section 7.8.

1.39 “Participant” shall mean an Eligible Individual who participates in the
Plan pursuant to Section Three.

1.40 “Plan” shall mean the ArcBest Corporation Voluntary Savings Plan, as set
forth in this document and subsequent amendments.

1.41 “Plan Year” shall mean the calendar year.

1.42 “Post‑2004 Deferrals” shall mean (a) any amounts deferred under the Plan in
any Plan Year that commences after December 31, 2004 and any Earnings thereon
(including, without limitation, any Bonus payable in 2005 with respect to 2004),
and (b) any amounts deferred under the Plan prior to January 1, 2005 (and any
Earnings thereon) that are not Vested as of December 31, 2004.

1.43 “Pre‑2005 Deferrals” shall mean the portion of the Participant’s Account
that is not Post‑2004 Deferrals.

1.44 “Rules of General Application” shall mean those rules promulgated by the
Administrator, in its sole discretion, from time to time with respect to the
matter of reference, but which will be applied in a similar manner to
Participants similarly situated.

1.45 “Salary” shall mean Participant’s regular salary, wages, and commissions
paid by an Employer, plus any amounts deferred under Section 125 or 401(k) of
the Code, plus any amounts deferred by a Participant under the Plan, but
excludes Bonuses, expense reimbursements and fringe benefits.



6

4843-5452-5728.8 

--------------------------------------------------------------------------------

 

 

1.46 “Separates” or “Separation” or similar words shall mean a Participant’s
termination of employment with an Employer and the entities aggregated with the
Employer pursuant to Sections 414(b) and (c) of the Code for any reason
(excluding death or Disability), provided that, with respect to Post‑2004
Deferrals, such terms shall have such meanings as provided under Code Section
409A.

1.47 “Specified Employee” shall mean a specified Employee of the Employer as
defined in Code Section 409A.

1.48 “Third‑Party Recordkeeper” shall mean the person or entity selected by the
Administrator to maintain the records necessary to the administration of the
Plan.

1.49 “Trust” shall mean a grantor trust established between the Company and the
trustee(s) named in the Trust.

1.50 “Vest” or “Vesting” or similar forms of the term shall mean the portion of
a Participant’s Employer Account that is nonforfeitable at the time of
reference.

1.51 “Year of Vesting Service” shall mean each three hundred sixty‑five (365)
 days of employment with an Employer as determined under Rules of General
Application.

SECTION 2 ADMINISTRATION

2.1 Appointment of Administrator.  The Board shall appoint the Administrator.

2.2 Employer Duties.  An Employer shall, upon request or as may be specifically
required under the Plan, furnish or cause to be furnished all of the information
or documentation in its possession or control that is necessary or required by
the Administrator to perform its duties and functions under the Plan.

2.3 Authority of Administrator.  The Administrator shall have the exclusive
authority and responsibility for administering the Plan.  The Administrator
shall have no power to add to, subtract from, or modify any of the terms of the
Plan, or to change or add to any benefits provided by the Plan, or to waive or
fail to apply any requirements of eligibility for a benefit under the Plan.  All
exercises of authority by the Administrator under the Plan shall be final,
conclusive and binding, unless found by a court of competent jurisdiction to be
arbitrary and capricious.

2.4 Powers of Administrator and Company.  The Administrator shall have all
powers and discretion as may be necessary to discharge its duties and
responsibilities under the Plan.  The Administrator has the exclusive authority
to interpret the Plan and decide all questions that arise under the Plan.  The
day‑to‑day administration of the Plan is delegated by the Administrator to the
Benefits Department of the Company.  The Administrator may engage agents to
assist it and may engage legal counsel, who may be counsel for the
Company.  Neither the Administrator nor the Company will be responsible for any
action taken or not taken on the advice of such counsel.  The Administrator
shall not act upon any matter involving its own rights, benefits or other
participation under the Plan; in such case the Board will act upon such matter.



7

4843-5452-5728.8 

--------------------------------------------------------------------------------

 

 

2.5 Indemnification.  The Administrator and the individual(s) who may act to
fulfill the responsibilities of the Administrator shall be indemnified by the
Company against any and all liabilities arising by reason of any act, or failure
to act, pursuant to the provisions of the Plan, including expenses reasonably
incurred in the defense of any claim relating to the Plan, even if the same is
judicially determined to be due to such person’s negligence, but not when the
same is judicially determined to be due to the gross negligence or willful
misconduct of such person.

2.6 Bond and Expenses.  The Administrator shall serve without bond unless state
or federal statutes require otherwise, in which event the Company shall pay the
premium.  The expenses of the Administrator shall be paid by the Company.  Such
expenses shall include all expenses incident to the functioning of the
Administrator, including litigation costs, fees of accountants, counsel and
other specialists and other costs of administering the Plan.

2.7 Reliance on Tables.  In administering the Plan, the Administrator shall be
entitled to the extent permitted by law to rely conclusively on all tables,
valuations, certificates, opinions and reports which are furnished by
accountants, legal counsel or other experts employed or engaged by the
Administrator.

SECTION 3 PARTICIPATION

An Eligible Individual will become a Participant on his Entry Date by filing an
Election Form prior to his applicable Election Date and will remain a
Participant until he receives the payment of his entire Benefit.  Being
designated as an Eligible Individual for one Plan Year does not entitle such
Employee to continued status as an Eligible Individual for subsequent Plan
Years, but such person will remain an Eligible Individual until notified in
writing by the Administrator of his removal from that status, and, following
such removal, such Employee shall not be able to elect Compensation Deferral
Contributions on any Entry Date on which he is not an Eligible Individual.

SECTION 4 CONTRIBUTIONS

4.1 Compensation Deferral Contributions.  An Employee who is an Eligible
Individual on an Entry Date with respect to a Plan Year may elect to defer up to
seventy‑five percent (75%) of his Salary for the portion of the Plan Year
following such Entry Date, and/or up to seventy‑five percent (75%) of a Bonus
designated as earned after an Entry Date by timely filing an Election Form with
the Administrator with respect to such Entry Date on or prior to the applicable
Election Date.  Each Election Form shall only be effective for the Plan Year
with respect to which such election was timely filed with the Administrator.  If
a new Election Form is not timely filed with the Administrator for a specified
Plan Year, no Compensation Deferral Contributions will be made for such Employee
until a new Election Form is timely filed with the Administrator in accordance
with this Section.  A Participant may not change his Compensation Deferral
Contributions during a Plan Year.

4.2 Crediting of Compensation Deferral Contributions.  The amount of a
Participant’s Compensation Deferral Contributions will be deducted (i) with
respect to Salary deferrals, from a Participant’s regular Salary payroll
paychecks on the date of such payroll, and (ii) with respect to Bonus deferrals,
from a Participant’s Bonus paycheck on the date of its payment in the full
amount of Compensation Deferral Contribution elected to be deducted from such
Bonus

8

4843-5452-5728.8 

--------------------------------------------------------------------------------

 

 

payment.  The portion of the Compensation Deferral Contribution amount which is
deducted from Salary shall be credited to the Participant’s Compensation
Deferral Account as soon as reasonably possible following the payroll date on
which deducted; and, regardless of the date designated by the Administrator as
of which the Bonus is earned, the full amount of the Compensation Deferral
Contribution to be deducted from the Bonus shall be credited to the
Participant’s Compensation Deferral Account as soon as reasonably possible
following the date the Bonus actually is (or would have been) paid.  If the
amount of the Compensation Deferral Contributions elected to be deducted from
the Participant’s Salary and/or Bonus exceeds such Salary and/or Bonus, as
applicable, then the Compensation Deferral Contribution shall be reduced to
equal the maximum amount of such Participant’s Salary and/or Bonus, as
applicable, that is available for deferral.

4.3 Matching Contributions.  Effective January 1, 2010 the Employer shall cease
Matching Contributions.  Prior to January 1, 2010, the Employer credited to a
Participant’s Account fifteen cents ($.15) for every dollar for such
Participant’s Compensation Deferral Contributions for the Plan Year, up to a
maximum Matching Contribution of $15,000 per Plan Year.  Matching Contributions
were credited as of each payroll period.

SECTION 5 PARTICIPANT’S ACCOUNTS AND INVESTMENTS

5.1 Establishment of Account.  The Administrator shall establish separate
Accounts for each Participant, to which shall be credited or debited the
Participant’s share of Contributions and Earnings and to which shall be debited
the Account’s distributions.

5.2 Earnings Credited to Accounts.  Earnings shall be credited to Accounts based
on Measurement Preferences (or Alternative Earnings Rate, if no Measurement
Preferences are selected by the Participant) as shall be determined by the
Administrator in accordance with Rules of General Application.

5.3 Investment Direction.  Effective as of each Investment Date, in accordance
with Rules of General Application, each Participant may select investments
(“Measurement Preferences”) from among the different investment alternatives
which are made available by the Administrator, and separately for existing
balances in his Account and for future Contributions.  No actual investments
shall be made by Participants.  The Measurement Preferences are only for the
purpose of determining the Employer’s payment obligation under the Plan, and
such Measurement Preferences do not control any actual investments made by the
Employer or the Trustee.  The Administrator shall have the right to eliminate or
add Measurement Preferences from time to time at his sole discretion.

A Participant may change his Measurement Preferences as of each Business Day by
filing a written Election Form with the Administrator, who will review and
determine whether such direction shall be forwarded, and if the Administrator
elects to follow such direction, he shall notify the Third‑Party
Recordkeeper.  If a Participant has not filed an Election Form with respect to
his Account, he will be deemed to have elected to be invested in the Money
Market Fund until the first Business Day with respect to which he has designated
an investment or an Election Form.

Notwithstanding the forgoing, the Administrator shall have the power to reject
some or all of the selections of Measurement Preferences selected by any one or
more Participants by advising

9

4843-5452-5728.8 

--------------------------------------------------------------------------------

 

 

the affected Participant(s) in writing of such rejection within five (5) days of
receiving an Election Form selecting or changing a Participant’s Measurement
Preferences.  If the Administrator rejects a selection, notwithstanding any
provision hereof to the contrary, the portion of such Account(s) subject to such
rejection shall be deemed invested in the Measurement Preferences selected by
the Participant immediately prior to the rejection or, if none, the Money Market
Fund until a Measurement Preference is approved.

5.4 Statements.  As soon as reasonably possible following each Plan Year, and at
such other times as determined by the Administrator under Rules of General
Application, the Administrator shall furnish each Participant with a statement
setting forth (i) the amount in his Account, (ii) the amount of Contributions,
separately showing the Compensation Deferral Contributions and Employer
Contributions, credited to his Account during such period, (iii) the Earnings
credited or debited to his Account for such period, and (iv) any debited charges
to, or distributions from, his Account during such period.

SECTION 6 VESTING

6.1 Compensation Deferral Account.  A  Participant shall always be one hundred
percent (100%) Vested in the amounts credited to his Compensation Deferral
Account.

6.2 Employer Account.  A Participant shall Vest in the amount credited to his
Employer Account upon meeting the requirements of each of the below
subsections (a) and (b):

(a) Years of Service with the Company.  A Participant will be vested in his
Employer Account upon the earliest of:

(i) the Participant completing his fifth Year of Service with the Company;

(ii) the Participant’s death;

(iii) the Participant’s Disability;

(iv) the Participant’s retirement at or after age sixty‑five (65); and

(v) a Change in Control.

(b) Matching Contributions.

Prior to January 1, 2002 – All Matching Contributions are one hundred percent
(100%) Vested, subject to Section 6.2(a).

January 1, 2002 and thereafter – All Matching Contributions are one hundred
percent (100%) Vested, subject to Section 6.2(a), if the Matching Contributions’
Deferred Payment Date begins after the earliest of:

(i) the Participant’s sixtieth (60th)  birthday or later;



10

4843-5452-5728.8 

--------------------------------------------------------------------------------

 

 

(ii) five (5) years from (and including) the year in which the Participant’s
Compensation Deferral Contributions pursuant to Section 4.1 are made; and

(iii) the death, Disability, termination of employment, or Change in Control.

If the Deferred Payment Date for a Matching Contribution fails to meet the above
criteria, the Matching Contribution and associated investment earnings
previously credited to a Participant’s Employer Account will be forfeited.

SECTION 7 DISTRIBUTION OF BENEFIT

7.1 Election of Deferred Payments.  A Participant shall be entitled to a
Deferred Payment if he has timely filed an Election Form (by the applicable
Election Date) on which he has (i) selected a Deferred Payment Date, and
(ii) selected a form of payment.  A Participant’s Deferred Payments may be made
or commenced at any time, and may be paid in a Lump Sum or in one (1)  to
fifteen (15) Annual Installment Payments, as the Participant shall select on the
Election Form initially filed by the applicable Election Date, and as may be
subsequently changed, subject to Section 7.3, on or prior to his Final Deferral
Filing Date, and only the last Election Form filed on or before such Final
Deferral Filing Date shall be effective.  If a Participant fails to make a valid
Deferred Payment election, the Vested Account balance is paid in a single lump
sum as soon as administratively feasible (not to exceed sixty (60)  days)
following the Participant’s death, Disability or Separation from the Company and
all of its affiliates.

For the avoidance of doubt, a Deferred Payment Date may be elected (A) by
reference to a specified date that is at least one (1) year after the Election
Date for Compensation Deferrals for the Plan Year with respect to which the
Deferred Payment Date relates, (B) the date of the Participant’s Separation, in
which case the payment will be made no later than sixty (60)  days following
death, Disability or Separation except in the case of distribution upon
Disability or Separation by a Specified Employee, in which case distributions
are subject to the limitations described in Section 7.5, (C) by reference to a
specified anniversary of the date of Participant’s Separation or (D) by
reference to the earlier or later to occur of any combination of the events
described in clauses (A), (B) or (C) of this Section 7.1. 

7.2 Types of Deferred Payments.

(a) Annual Percentage Installment Payments.  If Participant elects a Deferred
Payment in the form of an Annual Installment Percentage Payment, each
installment shall be equal to the product of (i) his Benefit attributable to the
Accounts for the particular Plan Year of reference as of the Deferred Payment
Date, multiplied by (ii) a fraction the numerator of which is one (1), and the
denominator of which is the total number of installments originally elected less
the number of installments previously paid.  Without limitation, a Participant
may receive multiple Annual Percentage Installment Payments, each attributable
to Deferred Payments from Accounts with respect to different Plan Years.

(b) Annual Fixed Dollar Installment Payments.  If Participant elects a Deferred
Payment in the form of a Fixed Dollar Annual Installment Payment, each

11

4843-5452-5728.8 

--------------------------------------------------------------------------------

 

 

installment shall be equal to the Participant’s specified Fixed Dollar amount
with a final installment equal to the remaining balance of the deferral until
the entire deferral is paid.  Without limitation, a Participant may receive
multiple Annual Fixed Dollar Installment Payments, each attributable to Deferred
Payments from Accounts with respect to different Plan Years.

(c) Installment Payment Timing.  Except as provided in Section 7.5 below, with
respect to Specified Employees, if a Participant elects Deferred Payment in the
form of an Annual Installment Percentage Payment or a Fixed Dollar Annual
Installment Payment, the first installment payment shall be paid on its Deferred
Payment Date as soon as administratively feasible (not to exceed sixty
(60) days) following the Business Day on which his distributable Benefit is
determined in accordance with Rules of General Application, and each subsequent
installment payment shall be paid as soon as administratively feasible (not to
exceed sixty (60) days following the anniversary of such Business Day.

(d) Lump Sum Payment.  Except as provided in Section 7.5 below, with respect to
Specified Employees, if a Participant elects a Lump Sum distribution of his
Benefit, the Lump Sum shall be paid on its Deferred Payment Date as soon as
administratively feasible (not to exceed sixty (60) days) following the Business
Day on which his distributable Benefit is determined in accordance with Rules of
General Application.

7.3 Change of Deferred Payment Date.  A Participant may change his election as
to the timing and/or form of Deferred Payment by filing a specified form with
the Administrator on or before his Final Deferral Filing Date, designating a new
date or form of payment.  For Post‑2004 Deferrals: (i) the election must be made
at least twelve (12) months prior to the date on which the first payment would
have begun; (ii) no election change pursuant to Section 7.3 may have the effect
of accelerating the time of payment of any distributions, except to the extent
permitted under Code Section 409A without the imposition of any penalties or
additional taxes under Code Section 409A; and (iii) the new payout date must be
no earlier than five (5) years from the date payments otherwise would have
commenced.  For Pre‑2005 Deferrals: (i) the new election must be made at least
twelve (12) months prior to the date on which payments would otherwise commence;
and (ii) the new distribution election date may take effect no earlier than
twelve (12) months following the date the new election is made. 

7.4 Mandatory Lump Sum Distribution.  Subject to Section 7.5, in the event of
death, Disability or Separation by a Participant:

(i)who has not attained the age of fifty‑five (55) and completed at least ten
(10) Years of Vesting Service with the Company, or

(ii)whose aggregate Benefit is less than $5,000,

he shall receive a Lump Sum distribution of his Benefit, as soon as
administratively feasible (not to exceed sixty (60) days) following the Business
Day on which the death, Disability or Separation occurs.



12

4843-5452-5728.8 

--------------------------------------------------------------------------------

 

 

7.5 Separation by Specified Employee.  Notwithstanding any other provision of
the Plan to the contrary, with respect to Post‑2004 Deferrals only, a Specified
Employee may not receive a distribution of his Benefit on account of his
Separation until the earlier of (i) six (6) months after the date of such
Separation or (ii) the Participant’s death.  If the Specified Employee dies
during the six (6) month period after the date of Separation, his Benefit can be
distributed immediately.

7.6 Change in Control.  Notwithstanding any other provision to the contrary,
upon a Change in Control, all Benefits hereunder (including, without limitation,
Benefits otherwise payable on a later Deferred Payment Date, or which are being
paid in Installment Payments) shall be distributed to Participants in a Lump Sum
as soon as reasonably possible, but not more than thirty (30) days, after such
Change in Control.  Notwithstanding any other provision of the Plan to the
contrary, with respect to Post‑2004 Deferrals, distributions under this
Section 7.6 shall only be made upon the occurrence of a  Change in Control that
qualifies as either a “change in the ownership” of the Company, a “change in
effective control” of the Company or a “change in the ownership of a substantial
portion of the assets” of the Company, in each case as defined under Code
Section 409A.

7.7 Hardship Distribution.  Upon the Administrator’s determination (following
petition by the Participant) that the Participant has suffered a “severe
financial hardship,” the Administrator shall distribute to Participant that
portion of such Participant’s Benefit as requested by the Participant and
approved by the Administrator, but in no event shall the Administrator approve a
distribution that is greater than is necessary to relieve the financial
hardship.  A “severe financial hardship” means an unforeseeable event resulting
from a sudden and unexplained illness or accident experienced by either the
Participant or his spouse or dependents, the loss of property due to casualty,
or other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the Participant’s control, which the Participant cannot
satisfy through available or attainable assets.  Without limitation, the
definition of severe financial hardship does not include the need to send a
child to college or the desire to purchase a home.  The amount of the
distribution will be limited to an amount necessary to satisfy the severe
financial hardship plus amounts necessary to pay taxes reasonably anticipated as
a result of the distribution, after taking into account the extent to which the
hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Participant’s assets (to the
extent the liquidation would not itself cause severe financial hardship).

The Administrator shall evaluate the facts and circumstances of each hardship
request.  The Participant shall receive a single Lump Sum cash payment of the
amount approved by the Administrator as soon as administratively feasible
following the Administrator’s approval.  If a Participant receives a hardship
distribution he shall be ineligible to elect Compensation Deferral Contributions
until the first enrollment period occurring after the first anniversary of the
date of such withdrawal.  With respect to Post‑2004 Deferrals, the determination
of whether a hardship has occurred shall be made in accordance with the rules
for “Unforeseeable Emergency” distributions under Code Section 409A.

7.8 Non‑Scheduled In‑Service Withdrawal.  Non‑Scheduled In‑Service Withdrawals
are not permitted with respect to Post‑2004 Deferrals.  With respect to Pre‑2005
Deferrals, prior to a Participant’s Separation, a Participant may elect to
receive a distribution of a portion (not less

13

4843-5452-5728.8 

--------------------------------------------------------------------------------

 

 

than $1,000) of his Benefit without regard to the Deferred Payment Date elected
by the Participant.  If a Participant elects to receive such a distribution, an
amount equal to ten percent (10%) of the amount withdrawn shall be deducted from
his Benefit (and irrevocably forfeited), such Participant’s current Compensation
Deferral Contribution shall immediately cease, and such Participant shall be
ineligible to elect to recommence Compensation Deferral Contributions until an
Entry Date occurring after the first enrollment period occurring after the first
anniversary of the date of such withdrawal.  The amount forfeited shall inure to
the benefit of the Employer in the manner determined by the Administrator.  The
date of the Non‑Scheduled In‑Service Withdrawal shall be the Deferred Payment
Date for purposes of determining whether amounts in the Participant’s Employer
Account are Vested under Section 6.2.  If this occurs, the Matching Contribution
associated with the Non-Scheduled In-Service Withdrawal amount will be forfeited
before the Non‑Scheduled In‑Service Withdrawal is paid.

7.9 Limited Cashouts.  Notwithstanding the foregoing, the Administrator may, in
its sole discretion, order a mandatory lump sum distribution of a Participant’s
Account(s), provided that:

(a) the distribution results in the termination and liquidation of the total
balance of all the Participant’s Account(s), including the Participant’s
interest in any other plan or arrangement that is aggregated with the Plan
pursuant to Treasury Regulation Section 1.409A-1(c)(2); and

(b) the distribution will not be greater than the applicable dollar amount under
Code Section 402(g)(1)(B) (e.g., $18,000 for 2015).

7.10 Source of Distribution.  All payments of Benefits shall be in cash from the
funds in the Trust or, in the discretion or the Employer, from the Employer’s
funds held outside of the Trust.  Nothing contained in the Plan, nor any action
taken pursuant to the provisions of the Plan, shall create or be construed to
create a fiduciary relationship between the Company, an Employer, Participant,
Beneficiary, or Employee or other person.  To the extent that any person
acquires a right to be paid Benefits, such right shall be no greater than the
right of an unsecured general creditor of his Employer.

SECTION 8 DESIGNATION OF BENEFICIARIES

8.1 Designation by Participant.  Participant’s written designation of one or
more persons or entities as his Beneficiary shall operate to designate the
Participant’s Beneficiary under the Plan.  The Participant shall file with the
Administrator a copy of his Beneficiary designation under the Plan.  The last
such designation received by the Administrator shall be controlling, and no
designation, or change or revocation of a designation, shall be effective unless
received by the Administrator prior to the Participant’s death, and in no event
shall it be effective as of a date prior to such receipt.

8.2 Lack of Designation.  If no Beneficiary designation is in effect at the time
of Participant’s death, if no designated Beneficiary survives the Participant or
if the otherwise applicable Beneficiary designation conflicts with applicable
law, the Participant’s estate shall be the Beneficiary.  The Administrator may
direct the Employer or Trustee to retain any unpaid

14

4843-5452-5728.8 

--------------------------------------------------------------------------------

 

 

Benefits, without crediting for either Measurement Preferences or Alternative
Earnings Rate, until all rights to the unpaid Benefits are
determined.  Alternatively, the Administrator may direct the Employer or Trustee
to pay the Benefits into any court of appropriate jurisdiction.  Any such
payment shall completely discharge each Employer, the Trustee, and the
Administrator from any liability under the Plan.

SECTION 9 AMENDMENT AND TERMINATION

The Company, through its Board of Directors, may in its discretion amend the
Plan from time to time, provided that no Amendment may reduce a Participant’s
Benefit.  Specifically, termination of the Plan shall require the approval of
the Board of Directors of the Company.  Notwithstanding anything herein to the
contrary, the Company hereby delegates to its executive officers the authority
to make any amendment (i) that does not increase the benefit costs of the Plan
to the Company by more than one percent (1%) of the Plan’s prior calendar year
financial statement expense or (ii) that is necessary or desirable in order to
have it conform to the provisions and requirements of the Code (specifically,
Code Section 409A) or any other applicable law.

In the event of a termination of the Plan, all Participants shall become one
hundred percent (100%) Vested on such date of termination and, notwithstanding
any provisions of the Plan to the contrary, the Benefits of such affected
Participant may, in the Company’s sole discretion, be distributed in a Lump Sum
as soon as administratively possible (not to exceed 60 days) following such
termination with respect to Pre‑2005 Deferrals (but, with respect to Post‑2004
Deferrals,  only to the extent permitted by Code Section 409A without the
imposition of any additional taxes or penalties under Code Section 409A).

SECTION 10 GENERAL PROVISIONS

10.1 No Assignment.  The right of any Participant to Benefits shall not be
assigned, transferred, pledged or encumbered, either voluntarily or by operation
of law, except as provided in Section Eight with respect to designations of
Beneficiaries or between spouses incident to divorce within the meaning of Code
Section 1041 or of any successor provision, pursuant to a transfer permitted by
Code Section 409A and other applicable law.

10.2 Incapacity.  If the Administrator shall find that any person to whom any
Benefit is payable under the Plan is unable to care for his affairs because of
illness or accident or is a minor, any payment due shall be paid to the duly
appointed guardian, Administrator or other legal representative for such
person.  Any such payment shall be a complete discharge of the liabilities of
each Employer, the Trustee and the Administrator as to the amount paid.

10.3 Claims Procedure.  The Administrator will make all determinations as to the
rights of any Employee, Participant, Beneficiary or other person under the terms
of the Plan.  Any Employee, Participant, Beneficiary, or person claiming under
them may make a claim for benefits under the Plan by filing written notice with
the Administrator setting forth the substance of the claim.  If a claim is
wholly or partially denied, the claimant will have the opportunity to appeal the
denial upon filing with the Administrator a written request for review within
ninety (90)  days after receipt of notice of denial.  In making an appeal, the
claimant may examine pertinent Plan documents and may submit issues and comments
in writing.  Denial of a claim or a decision on

15

4843-5452-5728.8 

--------------------------------------------------------------------------------

 

 

review will be made in writing by the Administrator and delivered to the
claimant within ninety (90)  days after receipt of the claim or request for
review, unless special circumstances require an extension of time for processing
the claim or review, in which event the Administrator’s decision must be made as
soon as administratively feasible thereafter but not beyond an additional ninety
(90)  days.  If no action on an initial claim is taken within one hundred eighty
(180)  days, the claim will be deemed denied for purposes of permitting the
claimant to proceed to the review stage.  If the claim involves a determination
of whether or not the Participant has experienced a Disability (a “Disability
Claim”), such claim will generally be decided and the claimant notified of the
decision within 45 days after receipt of the claim, provided that the
Administrator may obtain two (2) forty‑five (45)  day extensions if the proper
written notice, which contains the information described above, is given to the
Participant before the end of each applicable forty‑five (45)  day period.  The
denial of a claim or the decision on review will specify the reasons for the
denial or decision, the pertinent Plan provisions upon which the denial or
decision is based, a description of any additional material or information
necessary to perfect the claim and an explanation of why such information is
necessary, if applicable, and a description of the Plan’s review procedures and
the time limits applicable thereto, including a statement of the claimant’s
rights under Section 502(a) of ERISA following an adverse benefits determination
on review.  If the denied claim is a Disability Claim, the following additional
information will be provided with the denial notice: (a) if an internal rule,
guideline, protocol, or other similar criterion was relied upon in making the
adverse determination, either the specific rule, guideline, protocol, or other
similar criterion, or a statement that such a rule, guideline, protocol, or
other similar criterion was relied upon in making the adverse determination and
that a copy of such rule, guideline, protocol, or other criterion will be
provided free of charge to the claimant upon written request; and (b) if the
adverse benefit determination is based on a medical necessity or experimental
treatment or similar exclusion or limit, either an explanation of the scientific
or clinical judgment for the determination, applying the terms of the Plan to
the claimant’s medical circumstances, or a statement that such explanation will
be provided free of charge upon written request.

Within sixty (60)  days after receiving a denial one hundred eighty (180)  days
in the case of a Disability Claim), the claimant or his authorized
representative may appeal the decision by requesting a review in writing to the
Administrator.  On appeal, the claimant may submit in writing any comments or
issues with respect to the claim and/or any additional documents or information
not considered during the initial review and, upon request and free of charge,
the claimant will be provided access to and copies of all documents, records and
other information relevant to the claim.  On appeal, the Administrator will not
give deference to the initial adverse benefit determination.

If the appeal involves a Disability Claim, the following additional procedures
shall apply to the review on appeal: (i) it will be conducted by a Plan
fiduciary that is neither the individual who made the initial adverse benefit
determination nor the subordinate of such individual; (ii) if the initial
adverse decision was based in whole or in part on a medical judgment, the
reviewer will consult with a health care professional who has appropriate
training and experience in the field of medicine involved in the medical
judgment and who is not the same person (or his or her subordinate) that was
consulted in connection with the initial benefits decision; and (iii) upon
request, the claimant will be provided the identification of the expert whose
advice was obtained in connection with the initial benefit decision, if any,
regardless of whether or not the advice was relied upon.



16

4843-5452-5728.8 

--------------------------------------------------------------------------------

 

 

A decision on appeal will normally be given within sixty (60)  days  forty‑five
(45)  days in the case of a Disability Claim) after the receipt of the
appeal.  If special circumstances warrant an extension as determined by the
Administrator in its sole discretion, then the decision will be made no later
than one hundred twenty (120)  days after receipt of the appeal ninety (90)
 days in the case of a Disability Claim).  If an extension is required, the
claimant will be provided a written notice of the extension that shall indicate
the special circumstances requiring the extension and the date by which the
Administrator expects to render its final decision.  Subject to Section 2.3, the
Administrator’s decision on appeal shall be final and binding on all parties.

If a claimant’s appeal is denied in whole or in part, the notice of the decision
on appeal shall include the specific reasons for the denial and reference to the
relevant Plan provisions on which the denial was based, a statement that, upon
request and free of charge, the claimant may review and copy all documents,
records and other information relevant to the claim for benefits and the
claimant’s rights under Section 502(a) of ERISA.  In addition, if the appeal
involved a Disability Claim, the denial notice will include the additional
information for Disability Claims described above, as applicable.

The Administrator will serve as an agent for service of legal process with
respect to the Plan unless the Employer, through written resolution, appoints
another agent.

10.4 No Guaranty of Deferral.  While the Company intends that the Plan will
result in the deferral of the imposition of a federal income tax on the funds
credited hereunder until such time as they actually shall be paid to a
Participant, nothing herein shall be construed as a promise, guarantee or other
representation by the Company of such tax effect, nor, without limitation, shall
the Company be liable for any taxes, penalties or other amounts incurred by
Participants in the event it is determined by applicable authorities that such
deferral was not accomplished, and each Eligible Individual electing to become a
Participant should consult his or her own tax advisor(s) to determine the tax
consequences in his specific case, and their suitability for participation in
the Plan.

10.5 Communications by, and Information From, Participant.  Each Participant
shall file with the Administrator such pertinent information concerning him and
his Beneficiary as the Administrator may specify, and no Participant or
Beneficiary or other person shall have any rights or be entitled to any benefits
under the Plan, unless such information is properly filed.  All elections,
selections, designations, requests, notices, instructions and other
communications to the Administrator, Third‑Party Recordkeeper, Company, or
Employer required or permitted under the Plan shall be (i) in such form as is
prescribed from time to time by the Administrator, (ii) shall be (x) mailed by
first‑class mail, or (y) delivered, to such location as shall be specified by
the Administrator and shall be deemed to have been given and delivered only on
actual receipt by the person to be charged at such location.  If the
Administrator notifies the Participant or Beneficiary by registered mail (return
receipt requested) at his last‑known address that he is entitled to a
distribution and also notifies him of the provisions of this paragraph, and the
Participant or Beneficiary fails to claim his benefits under the Plan or provide
his current address to the Administrator within one (1) year after such
notification, his Benefit will be forfeited and inure to the benefit of the
Employer in the manner determined by the Administrator.  If the Participant or
Beneficiary is subsequently located, such Benefit will be restored, but without
Earnings being credited subsequent to the date of the forfeiture.



17

4843-5452-5728.8 

--------------------------------------------------------------------------------

 

 

10.6 No Rights Implied.  Without limitation, nothing contained in the Plan, nor
any modification or amendment to the Plan, nor the creation of any Account on
the books of the Company, shall give any Employee or Participant any legal or
equitable right against the Company or any officer, director, or Employee of the
Company, except as expressly provided by the Plan.

10.7 Communications by Administrator or Employer.  All notices, statements,
reports and other communications from the Administrator or any Employer to any
person required or permitted under the Plan shall be deemed to have been duly
given when delivered to, or when mailed first‑class mail, postage prepaid and
addressed to, such person at his address last appearing on the records of the
most recent Employer or provided to the last‑known electronic address on record.

10.8 Interpretations and Adjustments.  To the extent permitted by law, each
interpretation of the Plan and each decision on any matter relating to the Plan
made by the Board, the Company, or the Administrator, within the scope of its
authority hereunder, shall be made in its sole discretion and shall be binding
on all persons.  A misstatement or other mistake of fact shall be corrected when
it becomes known and the person responsible shall make such adjustment on
account thereof as he considers equitable and practicable.

10.9 No Liability for Good Faith Determinations.  Neither the Company, the
Board, nor the Administrator shall be liable for any act, omission, or
determination taken or made with respect to the Plan which is not judicially
determined to be due to willful misconduct, and members of the Board and the
Administrator shall be entitled to indemnification and reimbursement by the
Company in respect of any claim, loss, damage, or expense (including attorneys’
fees, the costs of settling any suit, provided such settlement is approved by
independent legal counsel selected by the Company, and amounts paid in
satisfaction of a judgment, except a judgment based on a finding of willful
misconduct) arising therefrom to the full extent permitted by law and under any
directors’ and officers’ liability or similar insurance coverage that may from
time to time be in effect.

10.10 No Employment Rights.  Neither the Plan nor any action taken under the
Plan shall be construed as giving to any Employee the right to be retained in
the employ of an Employer or as affecting the right of an Employer to dismiss
any Employee at any time, with or without cause.

10.11 Withholding of Taxes.  An Employer shall deduct from Participant’s Salary,
Bonus or the amount of any payment made pursuant to the Plan any amounts
required to be paid or withheld by the federal government or any state or local
government.  By his participation in the Plan, the Participant agrees to all
such deductions.  The Employers do not guarantee any specific tax treatment
under the Plan.

10.12 Waivers.  Any waiver of any right granted pursuant to the Plan shall not
be valid unless the same is in writing and signed by the party waiving such
right.  Any such waiver shall not be deemed to be a waiver of any other rights.

10.13 Records.  Records of the Company, and of the Administrator, as to any
matters relating to the Plan will be conclusive on all persons.



18

4843-5452-5728.8 

--------------------------------------------------------------------------------

 

 

10.14 Securities Laws.  The Plan intends to comply with and be exempt under the
Securities Act of 1933, as amended.  The Participants under the Plan are final
purchasers and not underwriters or conduits to other beneficial owners or
subsequent purchasers.

10.15 Severability.  In case any one or more of the provisions contained in the
Plan shall be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions in this Plan shall not
in any way be affected or impaired.

10.16 Captions and Gender.  The captions preceding the Sections and subsections
of the Plan have been inserted solely as a matter of convenience and in no way
define or limit the scope or intent of any provisions of the Plan.  Where the
context admits or requires, words used in the masculine gender shall be
construed to include the feminine and the neuter also, the plural shall include
the singular, and the singular shall include the plural.

10.17 Choice of Law.  The Plan and all rights under the Plan shall be governed
by and construed in accordance with the laws of the State of Arkansas, except to
the extent preempted by ERISA.

10.18 Effective Date and Termination Date.  This amendment and restatement of
the Plan is effective on the Effective Date and shall terminate on the date no
further Benefits are credited hereunder or on such earlier date as the Plan is
terminated pursuant to Section Nine.

19

4843-5452-5728.8 

--------------------------------------------------------------------------------